Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 23-36 are pending in the current application.
2.	This application is a CON of 16/452,858 06/26/2019 PAT 10975111, 16/452,858 has PRO 62/690,196 06/26/2018.
Response to Restriction Election
3.	Applicant’s election of group II, claims 23-34, and the species, the compound in claim 35,

    PNG
    media_image1.png
    187
    230
    media_image1.png
    Greyscale

in the reply filed on September 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). No explanation as to which claims read on the elected species has been given, which could be held non-responsive, however the examiner has determined that claims 23-34 read on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
5.	Claims 23-34, 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims refer to a number of groups with a leading C0-20  notation.  It is not clear what is meant by groups with a C0, since by the special definition in the specification a branched or unbranched hydrocarbon such as alkyl, and alkenyl and alkynyl on page 13-14 all have carbon atoms,  

    PNG
    media_image2.png
    228
    616
    media_image2.png
    Greyscale

It is not clear what the C0 group is and no definition is given. The claimed groups of R7 and R8 “C0-20 branched or unbranched hydrocarbon” suffer from this issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
6.	Claims 23-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,975,111. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds and compositions of patent claims 1-16 are those used in the instant method claims 23-36.  One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘111 patent at column 38 lines 39 -47, column 40 lines 41 ff. Such a disclosure in the specification makes the method obvious over the compound and composition claims 1-16; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the application as a Divisional and was filed as a Continuation and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
7.	Claims 23-36  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8-10, 12, 15-16, 27 of copending Application No. 16/028,112. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘112 application while broader and worded slightly differently are drawn to the same method where a cardioprotective lipid is administered to a patient receiving a cardiotoxic drug.  The cardioprotective phospholipid in claim 1 would include all the lipids of the instant claims and in fact claim 9 includes the specific lipids of instant claim 35 including but not limited to the first compound in claim 35 which is the first compound in claim 9, the second compound in claim 35 which is the 2nd compound in claim 9, the third compound in claim 35 which is the 3rd compound in claim 9, the 4th compound in claims 35 is the 4th compound in claim 9 and so on.  With regard to the specific cardiotoxic chemotherapeutics, instant claim 33 lists the agents of claim 3 of the ’112 application including dasatinib, sunitinib and most if not all of the others.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Claims 23-36  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-34 of copending Application No. 17/520,287. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 24-34 of the ‘287 application are drawn to the method of the instant claims with the instantly elected species.  The claims 1-11, 14-23 are drawn to the elected species and compositions thereof used in the instant method claims 23-36.  One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘287 application. Such a disclosure in the specification makes the method obvious over the compound and composition claims 1-11, 14-23; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the ‘287 application as a Divisional and was filed as a Continuation of the instant application and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claims 23-34, 36  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of copending Application No. 17/950,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 18-41 of the ‘898 application are drawn to the method of the instant claims with the species of claim 1 where R1 and R2 are palmitoyl, R4 is a cation, R3 is the first selection where X an Y are either a direct linkage or a methylene and R5 and R6 are either a 1 or 2 carbon linear hydrocarbon substituted with amino.  This species is disclosed in the specification.  The claims 1-17 are drawn to the same species and compositions thereof used in the instant method claims 23-34.  One could not practice the method of the instant claims without those compounds.  The method of the instant claims is disclosed in the specification of the ‘898 application. Such a disclosure in the specification makes the method obvious over the compound and composition claims 1-17; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The instant application is not related to the ‘898 application as a Divisional and was filed as a Continuation of a Continuation of the instant application and as such the safe harbor provision of 35 U.S.C 121 does not apply to this relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
10.	The title of the invention is not descriptive.  The word novel should not be the start of the title. A new title is required that is clearly indicative of the invention to which the claims are directed. MPEP 606 states: “The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. Inasmuch as the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues.” A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: "Cardiopathy-reducing Phosphodiester Lipids"  
Objections
11.	Claim 23 are objected to for the following informality:  In the first R3 definition there is bond missing between X and R5.  Appropriate correction is required.
Drawings
12.	Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625